456 F.2d 687
Dolores June Thompson WILSON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-1709.
United States Court of Appeals,Tenth Circuit.
Feb. 25, 1972.

Before LEWIS, Chief Judge, and McWILLIAMS and BARRETT, Circuit Judges.
PER CURIAM.


1
The initial review of this case prompted its assignment to the summary calendar.  We informed the appellant, Dolores Wilson, and her attorney, that we were contemplating summary affirmance on our own motion and afforded her an opportunity to submit a memorandum addressing the underlying merits.  See Rule 8(d), Revised Rules of the United States Court of Appeals for the Tenth Circuit (1970).


2
A memorandum has not been received.  Nevertheless, we have now carefully reviewed the files and records in this case and are thoroughly convinced that the judgment of the district court is correct.  The findings are more than amply supported by the evidence, as a reading of the transcript readily discloses.  Concluding that there is no need for further argument, the judgment is affirmed for the reasons stated by the district court in 339 F. Supp. 126 (W.D.Okl.1971).


3
Affirmed.